Citation Nr: 0619235	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Employer

ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The appellant had active military service from July 1968 to 
December 1970, including service in the Republic of Vietnam 
from April 1970 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran testified before the undersigned at a February 
2006 hearing at the Board of Veterans Appeals in Washington, 
DC. At the hearing the veteran submitted additional evidence 
directly to the Board with a waiver of RO review of this 
evidence, and hence the evidence will be considered. 38 
C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that symptoms associated with his 
psychiatric disability are more severe than contemplated by 
the currently assigned 30 percent rating. He asserts that 
PTSD was not recognized by the medical community at the time 
of his separation in 1970. He claims service connection for 
PTSD based on combat-related stressful experiences in 
Vietnam, and entitlement to unemployability due to service-
connected psychiatric disability. 

Service medical records reflect a military occupational 
specialty (MOS) of platoon leader and small unit commander as 
a lieutenant in the Infantry. A report for Medical Board 
proceedings reflects psychiatric hospitalization in service 
from August 1970 to October 1970. It is noted that the 
veteran's psychiatric problems resulted from stress - combat 
duty in Vietnam. The veteran was separated from service for 
severe psychiatric impairment, with a diagnosis of 
schizophrenia, acute undifferentiated type. The diagnosis was 
changed to bipolar disorder in 1990, and continuously rated 
as 30 percent disabling since August 1989. 

The Board observes that regardless of whether the veteran's 
diagnosis is bipolar disorder or PTSD, all acquired 
psychiatric disorders are rated under the same criteria in 
the rating schedule (with the exception of eating disorders). 
Thus, merely changing the diagnostic code from that of 
bipolar disorder to that of PTSD (rated under DC 9411) would 
not produce a higher rating.  There is some suggestion, 
however, that the appellant has a significant personality 
disorder.  That is not a disorder for which VA compensation 
is paid.  Further examination is indicated to identify 
symptoms related to the acquired psychiatric disorder and 
dissociate those from any personality disorder, if possible.

In a January 1990 VA hospitalization report and more recent 
stressor statements, the veteran reported a stressor of 
blowing up a girl with a grenade while on patrol with his 
platoon. Report of Medical Board proceedings dated in 1970 
reflects that the veteran's psychiatric problems resulted 
from the stress of command of a combat platoon in Vietnam. 
Thus the reported stressful experience appears to be 
consistent with his service. Additionally, private 
hospitalization notes in January 1990 show diagnoses of 
probable PTSD and possible bipolar disorder. However, on 
December 1991 VA examination, the examiner observed that the 
veteran had never been treated with Lithium and showed no 
significant symptoms of bipolar disease, but had intermittent 
depressions after irritable and angry episodes. At that time, 
the veteran reported a history of recurrent nightmares 
associated with blowing up a girl in Vietnam with a hand 
grenade, but the examiner concluded that the veteran's 
symptoms did not meet the criteria for PTSD at that time, and 
rendered an Axis I diagnosis of bipolar disease by history, 
with alcohol and cannabis abuse. A February 2001 private 
treatment note also reflects a diagnosis of a history of 
PTSD, however, a May 2002 VA examiner found no support for a 
diagnosis of PTSD, and no evidence of depression, anxiety, or 
bipolar disorder. 

Since the veteran was last examined by VA in May 2002, the 
four-year lapse of time necessitates re-examination to assess 
the current severity of the psychiatric disability.  Also, as 
noted, there is confusion as to the relationship between 
acquired psychiatric pathology and any personality disorder 
identified. Given the varying diagnoses, a board of two 
psychiatrists should examine the veteran and render an 
opinion clarifying the diagnosis of the veteran's psychiatric 
disability, to include whether the disability meets DSM-IV 
criteria for a diagnosis of PTSD based on the reported 
stressor. The examiners should also assess the current level 
of functional impairment due to the service-connected 
disability, and state an opinion as to whether the veteran is 
able to engage in substantially gainful employment.

In light of the above, and recent U.S. Court of Appeals for 
Veterans Claims (Court) precedent, the Board has determined 
that further development of the record is required before the 
Board adjudicates the issues. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The veteran should be provided with 
notifications pertinent to recent Court 
precedent, on the claims of service 
connection for PTSD, increased rating for 
psychiatric disability, TDIU, and 
effective dates as needed. See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Thereafter, the RO should take 
appropriate steps to obtain any pertinent 
evidence identified but not provided by 
the appellant, to include VA or private 
treatment records for psychiatric 
disability from August 2001 to the 
present. If the RO is unable to obtain 
any evidence identified by the appellant, 
it should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence. 

3.  When all indicated record development 
has been completed, the veteran should be 
scheduled for VA psychiatric examination 
by a Board of two psychiatrists to 
clarify current psychiatric diagnoses and 
assess the severity of impairment due to 
psychiatric disability. The claims 
folder, including the service medical 
records, and all prior examinations and 
assessments, must be made available to 
and be reviewed by the examiners, and the 
examiners should note such review in the 
examination report. With respect to each 
acquired psychiatric disorder found to be 
present, the examiner should identify the 
disorder, and express an opinion as to 
whether it is at least as likely as not, 
or unlikely, that the disorder originated 
during the veteran's active service, was 
manifested within a year of service 
discharge, or is otherwise etiologically 
related to military service, to include 
whether a diagnosis of PTSD is applicable 
under DSM-IV criteria based upon the 
asserted stressor. The supporting 
rationale for all opinions expressed must 
also be provided.

4.  The examiner should also provide an 
assessment of the level of severity of 
the veteran's psychiatric disability, 
consistent with the schedular criteria 
for rating mental disorders, Diagnostic 
Codes 9200 - 9440, as applicable.  To the 
extent there is a personality disorder 
that has separate identifiable 
manifesations, those 
symptoms/manifestations should be 
dissociated from any acquired psychiatric 
disorder, if possible.  If it is not 
possible to dissociate the symptoms, or 
if no personality disorder is found, that 
should be noted. 

5.  The examiners should also render an 
opinion as to whether the veteran is able 
to engage in "substantially gainful 
employment," considering the current 
level of impairment due to his service-
connected disability.  Only service-
connected disabilities are to be 
considered for this purpose. The RO 
should also ensure that all development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Then, the RO should readjudicate the 
claims for service connection for PTSD, 
for increased rating for bipolar 
disorder/PTSD as applicable, and for a 
TDIU, based upon de novo review of all 
pertinent evidence and consideration of 
all applicable criteria. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



